ACCEPTED
                                                                              14-15-00412-CV
                                                              FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                          5/6/2015 4:11:06 PM
                                                                        CHRISTOPHER PRINE
                        1 4- 15-00412-CV & 14-15-00413-CV                              CLERK

                      No. ______________________

                                                            FILED IN
                                                     14th COURT OF APPEALS
                                                        HOUSTON, TEXAS
                       IN THE COURT OF APPEALS        5/6/2015 4:11:06 PM
                 FOR THE FOURTEENTH DISTRICT OF TEXASCHRISTOPHER A. PRINE
                            HOUSTON, TEXAS                    Clerk
                  __________________________________

                               In re
                            GREG TODD,
                                Relator
                  __________________________________

                    Judge Alicia Franklin, Respondent
             __________________________________________

      PETITION FOR EMERGENCY MOTION TO STAY
     ENFORCEMENT AND MODIFICATION HEARINGS

WANIES-GUIRGIS, PLLC
Christina Wanies-Guirgis
Texas Bar No. 24084772
9555 W. Sam Houston Pkwy S., Suite130
Houston, Texas 77099
Telephone (832) 582-8331
Facsimile (832) 379-7490
WaniesGuirgisLaw@Gmail.com

                      ATTORNEY FOR RELATOR, GREG TODD
                      LIST OF PARTIES AND COUNSEL

      Relator certifies that the following is a complete list of parties, attorneys,

and any other person who has any interest in the outcome of this lawsuit:

RELATOR

Greg Todd
c/o Mrs. Christina Wanies-Guirgis
9555 W. Sam Houston Pkwy S., Ste. 130
Houston, Texas 77099

COUNSEL FOR RELATOR

Christina Wanies-Guirgis
WANIES-GUIRGIS, PLLC
9555 W. Sam Houston Pkwy S., Ste. 130
Houston, Texas 77099
Telephone: (832) 582-8331
Facsimile: (832) 379-7490

RESPONDENT

The Honorable Alicia Franklin
Judge Presiding, 311th Judicial District
201 Caroline
Houston, Texas 77002
Telephone: (713) 274-4580

REAL PARTY IN INTEREST

Katrina Hunter
c/o Marcia Zimmerman and Kristen Black
400 North Texas Avenue, Suite C
Webster, Texas 77598
COUNSEL FOR REAL PARTY IN INTEREST

Marcia Zimmerman
Kristen Black
The Zimmerman Law Firm
400 North Texas Avenue, Suite C
Webster, Texas 77598
Telephone: (281) 557-1300
Facsimile: (281) 557-1344
   This motion is brought by Greg Todd, Movant who shows in support:

   1.        On May 6, 2015, a Petition for Writ of Mandamus was filed with the

Court of Appeals. The petition, if granted, will have a substantial effect on the

enforcement and modification hearings that are scheduled for May 7, 2015, in

Cause No. 2014-28650.

   2.        In addition, an order against Movant would unfairly burden the

Movant. Movant was not present at the December 18, 2014 hearing on the

temporary orders, not due to his own volition or mistake. Movant was not given

proper and adequate notice. Furthermore, counsel for Respondent, Katrina Hunter,

and the court had knowledge and were put on notice of the Movant’s schedule.

Movant resides in Florida and scheduled his flight in accordance with his

Christmas visitation. Movant informed all parties on numerous occasions that his

flight landed in Houston, Texas at 8:25 P.M. on December 18, 2014. Despite their

knowledge, Respondent’s counsel scheduled the hearing date for December 18,

2014 at 9:00 A.M., thereby ensuring that the Movant could not attend the hearing.

   3.        Further, Movant cannot attend the hearings scheduled for May 7, 2015

as he is an indigent living in Florida and has recently had knee replacement surgery

and is prohibited from traveling.

   4.        The subject matter of the aforementioned cause has been litigated in

several courts, spanning three states and has lasted since 2008. Therefore, it is
imperative that the Movant be permitted to attend each and every hearing date in

this case.

   5.         Relief Requested

        Movant respectfully asks the Court to order the trial court to stay the

hearings pending a ruling on the Petition for Writ of Mandamus.

        Greg Todd prays that the Court grant this motion.




                                       Respectfully submitted,


                                       /s/ Christina Wanies-Guirgis
                                       Christina Wanies-Guirgis
                                       Texas Bar Number 24084772
                                       9555 W. Sam Houston Parkway S., Ste 130
                                       Houston, Texas 77099
                                       Tel: (832) 582-8331
                                       Fax: (832) 379-7490
                                       WaniesGuirgisLaw@gmail.com
                                       Attorney for Movant, Gregory Todd
                                 Certificate of Service

         I certify a true copy of the above was served on each attorney of record or

party in accordance with the Texas Rules of Civil Procedure on May 6, 2015.


                                           /s/ Christina Wanies-Guirgis
                                           Christina Wanies-Guirgis

                             CERTIFICATION OF SERVICE

         I certify that a true copy of this Petition for Writ of Mandamus was served in

accordance with Rule 9.5 of the Texas Rules of Appellate Procedure on each party

or that party’s lead counsel as follows:

Party:                      Katrina Hunter
Attorneys:                  Marcia Zimmerman, Kristen A. Black, and Lindsay S.
                            Lutterbie of the Zimmerman Law Firm, LLP
Address of service:         400 N. Texas Ave., Suite C, Webster, Texas 77598
Method of service:          Regular mail and 281-557-1344
Date of service:            May 6, 2015

Party:                      The Honorable Alicia Franklin, Judge Presiding, 311th
                            Judicial District
Address of service:         201 Caroline, Houston, Texas 77002
Method of service:          Regular mail and efiling
Date of service:            May 6, 2015

      A copy of this notice is being filed with the appellate clerk in accordance
with rule 25.1(e) of the Texas Rules of Civil Procedure.

                                                 /s/ Christina Wanies-Guirgis
                                                 Christina Wanies-Guirgis
                         CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rules of Appellate Procedure 9.4, I hereby certify that this

Petition of Writ of Mandamus contains 791 words. This is a computer-generated

document created in Microsoft Word, using 14-point typeface for all text, except

for footnotes which are in 12-point typeface. In making this certificate of

compliance, I am relying on the word count provided by the software used to

prepare the document.


                                                   /s/ Christina Wanies-Guirgis
                                                   Christina Wanies-Guirgis
                                                   Attorney for Relator